DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846).
Regarding claim 1, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses a body (see figure 2); an insulating substrate (10), embedded in the body (see figure 2), including an insulating resin (see para 0036); first and second substrate protection layers (21,22) covering respective surfaces of the insulating substrate to protect the insulating substrate (see figure 2); a coil portion including first and second coil patterns respectively disposed on the first and second substrate protection layers (see figure 2 and para 0029-0030), wherein each of the first and second coil patterns includes a first conductive layer (31a,35a), disposed on the respective first or second substrate protection layer (see figure 2), and a second conductive layer disposed on see figure 2).
Nakamura et al. does not expressly discloses wherein protection layers include ceramic. 
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a protection layer (16) with a ceramic.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein protection layers include ceramic as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Regarding claim 2, Wang et al. (para 0046) discloses wherein the ceramic includes at least one of silica.
Regarding claim 5, Nakamura et al. (para 0021-0022) discloses wherein a ratio of a thickness of each of the first and second substrate protection layers to a thickness of the insulating substrate is 1/3000 or more to 1/4 or less.
Regarding claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses an insulating substrate (10); a coil portion including first and second coil patterns disposed on opposing surfaces of the insulating substrate (see figure 2). 
Nakamura et al. (figure 2) discloses layer (21/22) disposed between the insulating substrate and a respective one of the first and second coil patterns;  Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material on the insulating substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Regarding claim 12, Wang et al. (para 0045-0046) discloses a teaching of designing a substrate protection layer (16)(SiO2) having a melting point higher than a melting point of the insulating substrate (Si).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of wherein a substrate protection layer having a melting point higher than a melting point of the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved thermal properties thereby preventing coils from being damaged if placed in a harsh environment.
Regarding claim 13, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein each of the first second coil patterns includes a plurality of coil turns spaced apart from each other on a surface of a respective one of the first and second layers (21/22) (see figure 2), the surfaces of the insulating substrate having the first and second coil patterns disposed thereon are opposite each other in a thickness direction (see figure 2), and portions of the surface of the first layer between adjacent turns of the first coil pattern overlap in the thickness direction with portions of the see figure 2).
Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.
Regarding claim 16 as applied to claim 11, Wang et al. (para 0046) discloses wherein the ceramic includes at least one of silica.
Regarding claim 17 as applied to claim 11, Nakamura et al. (para 0021-0022) discloses wherein a ratio of a thickness of each of the first and second substrate protection layers to a thickness of the insulating substrate is 1/3000 or more to 1/4 or less.
Regarding claim 18 as applied to claim 11, Nakamura et al. (para 0058 and figure 2) discloses each of the first and second coil patterns includes a seed layer having a first surface disposed on a respective one of the first and second layers (21/22), and an electroplating layer disposed on a second surface of the seed layer opposite the first surface. (see para 0058)

Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material on the insulating substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.


3.	Claims 3, 7- 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Kim et al. (US 2016/0293320).
Regarding claim 3, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses a glass cloth impregnated in the insulating resin.
Kim et al. (para 0045) discloses a glass cloth impregnated in the insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a glass cloth impregnated in the insulating resin as taught by Kim et al. to the inductive device of Nakamura et al. so as to allow for the inductive device substrate to have strong tensile strength.
claim 7, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses a body (see figure 2); an insulating substrate embedded in the body (see figure 2); a coil portion including a coil pattern disposed on the insulating substrate (see figure 2 and par 0029-0030) and a substrate protection layer (21), disposed on at least one surface of the insulating substrate between the insulating substrate and the coil portion to protect the insulating substrate (see figure 2).
Nakamura et al. does not expressly disclose the body including metal magnetic powder particles and wherein a substrate protection layer having a melting point higher than a melting point of the insulating substrate.
Kim et al. (para 0052) discloses the body including metal magnetic powder particles.
Wang et al. (para 0045-0046) discloses a teaching of designing a substrate protection layer (16)(SiO2) having a melting point higher than a melting point of the insulating substrate (Si).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the body including metal magnetic powder particles as taught by Kim et al. to the inductive device of Nakamura et al. so as to allow for a higher inductance to be obtained.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of wherein a substrate protection layer having a melting point higher than a melting point of the insulating substrate as taught by Wang et al. to the inductive device of Nakamura 
Regarding claim 8, Nakamura et al. (para 0058 and figure 2) discloses the coil pattern includes a seed layer, disposed directly on the substrate protection layer, and an electroplating layer disposed on the seed layer to expose a side surface of the seed layer. 
Regarding claim 10, Nakamura et al. (para 0040-045, 0058 and figure 2) discloses wherein each of the seed  layer and the electroplating layer includes copper (Cu), and density of copper in the electroplating layer is higher than density of copper in the seed layer.
Regarding claim 15 as applied to claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses a glass cloth impregnated in the insulating resin.
Kim et al. (para 0045) discloses a glass cloth impregnated in the insulating resin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a glass cloth impregnated in the insulating resin as taught by Kim et al. to the inductive device of Nakamura et al. so as to allow for the inductive device substrate to have strong tensile strength.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Kim et al. (US 2016/0293320) and Lee et al. (US 20150097647).
Regarding claim 4, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses glass cloth is formed of a plurality of layers.
Lee et al. (figure 2 and para 0078) provides a teaching of designing a substrate with a plurality of glass material layers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching of designing a substrate with a plurality of glass material layers as taught by Lee
 et al. to the inductive device of Nakamura et al. so as to allow for the inductive device substrate to have strong tensile strength.

5.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Cho et al. (2015/0173197).
Regarding claim 6, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein the first and second coil patterns are disposed on respective surfaces of the insulating substrate opposite each other in a thickness direction, turns of the first and second coil patterns are disposed to overlap each other in the thickness direction
but does not expressly discloses center lines of the turns are disposed to be offset from each other along the thickness direction.
figure 2 and para 0054-0058) provides a teaching of designing center lines of the turns disposed to be offset from each other along the thickness direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design center lines of the turns disposed to be offset from each other along the thickness direction as taught by Cho et al. to the inductive device of Nakamura et al. so as to reduce the capacitive coupling and the parasitic capacitance between windings.
Regarding claim 14 as applied to claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein each of the first second coil patterns includes a plurality of coil turns spaced apart  from each other on a surface of a respective one of the first and second layers (21/22) (see figure 2), the surfaces of the insulating substrate having the first and second coil patterns disposed thereon are opposite each other in a thickness direction (see figure 2).
Nakamura et al is silent as to whether or not the layers are made of a ceramic material.
Wang et al. (para 0046 and figure 1) discloses a teaching of designing a layer (16) made of ceramic material on the insulating substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein layers made of ceramic material on the insulating substrate as taught by Wang et al. to the inductive device of Nakamura et al. so as to allow for the inductive device to have improved characteristics such as high thermal conductivity and minimal expansion coefficient.

Cho et al. (figure 2 and para 0054-0058) provides a teaching of designing center lines of the turns disposed to be offset from each other along the thickness direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design center lines of the turns disposed to be offset from each other along the thickness direction as taught by Cho et al. to the inductive device of Nakamura et al. so as to reduce the capacitive coupling and the parasitic capacitance between windings

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Kim et al. (US 2016/0293320) and Kim et al. (US 2017/0178790).
Regarding claim 9, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses wherein the electroplating layer includes copper (see para 0058) but does not discloses wherein the seed layer includes at least one of molybdenum, chromium (Cr), and titanium (Ti).
Kim et al. (8790)(para 0034) discloses wherein the seed layer includes at least one of molybdenum, chromium (Cr), and titanium (Ti).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the seed layer includes at least one of molybdenum, chromium (Cr), and titanium (Ti). to as .
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.(US 2015/0035634) in view of Wang et al. (US 2016/0042846) in further view of Chang et al. (US 2013/0300529).
Regarding claim 19 as applied to claim 11, Nakamura et al. (figures 1a-2 and para 0018-0040) discloses all the limitations as noted above but does not expressly discloses wherein the electroplating layer of each of the first and second coil patterns
is disposed on only the second surface of the seed layer, from among the first and second surfaces of the seed layer and side surfaces of the seed layer extending between the first and second surfaces.
Kim et al.(figure 10 and para 0036-0037) discloses wherein the electroplating layer of each of the first and second coil patterns is disposed on only the second surface of the seed layer, from among the first and second surfaces of the seed layer and side surfaces of the seed layer extending between the first and second surfaces.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design whereinthe electroplating layer of each of the first and second coil patterns is disposed on only the second surface of the seed layer, from among the first and second surfaces of the seed layer and side surfaces of the seed layer extending between the first and second surfaces as taught by Chang et al. so as in production cost since less material is being used an to reduce skin effect which allows for a more efficient inductance being produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.